DETAILED ACTION
This action is in response to the submission filed on 6/4/2019.  Claims 1, and 10-20 are presented for examination.  
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a reconstructive step for supplementing or completing the 3D data combined of the first step and the second step for the reconstruction of the site to be treated.” This limitation is unclear. The phrase “the 3D data combined of the first step and the second step” is awkwardly phrased and lacks antecedent support because there was no combination step.  The phrase “the reconstruction” also lacks antecedent support. For the purposes of examination the phrase is interpreted to mean that the two models are combined.
Claim 11 recites “a mirroring step in which 3D data of the specific patient to be treated which have their origin on a mirror-symmetrical other side of the patient are superposed, specifically at a site corresponding to the bone or bone portion, in order to obtain the combined 3D data.” This claim is unclear. It is unknown what “their origin” is referring to. It is unknown if “the patient” is referring to “the specific patient” or “reference patient”. It is unknown what “a mirror-symmetrical other side” means. The claim appears to be three disjointed phrases. For the purposes of examination, the claim is interpreted to mean that the 3D data is combined together.  


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 10 recites “An apparatus for …carrying out the method according to claim 1” which does not further limit claim 1. The apparatus does not perform the method steps recited in claim 1, because "for carrying out" is not actually performing those steps.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0151400 (“Boiangiu”), provided by Applicant.
Regarding claim 1, Boiangiu teaches:
A method for producing bone treatment means (Boiangiu: Abstract) comprising: 

a first step in which original 3D data of a bone or a bone portion of a specific patient to be treated are provided (Boiangiu: Fig. 4, “Load a patient jaws model”; para [0028], “receiving imaging data depicting at least one jaw-bone of a patient, creating a three dimensional (3D) model of the at least one jaw-bone according to the imaging data,”), wherein a site to be treated is present inside the bone or the bone portion (Boiangiu: para [0116], “fills the one or more periodontal bone defects of the periodontal alveolar bone and/or crest portion of the mandible and/or the maxilla of the patient”); 

a second step of involving 3D data of a reference patient who has been selected according to predefined criteria (Boiangiu: Fig. 6, “Receiving a reference model”), wherein the involved 3D data of the reference patient correspond to the bone or the bone portion with the site to be treated and are composed of 3D data of various individual patients by means of formatting a mean value and/or by use of a statistical model (Boiangiu: para [0105], “a reference model of reference jaws, such as healthy jaws or structured jaws for certain pathologies and/or facial bone reconstruction, is received, optionally as a 3D model, for example as shown at 203. Optionally, the reference model is uploaded from a memory of that is accessible to the planning unit. Optionally, the reference model is selected from a database that hosts a plurality of reference models, each depicting reference jaws which are associated with a certain demographic profile, for example age group, race, gender, height, estimated and/or measured jaws dimensions, and the like. In use, the reference model is either selected manually, for example using a GUI and/or automatically by matching between the demographic profiles and medical information pertaining to the patient. Optionally, the reference model is based on imaging data depicting the jaws of the patient in the past. For example, healthy jaws of a patient are imaged so as to create a reference model for future use”; each profile would be made from use of a statistical model); 

a reconstructive step for supplementing or completing the 3D data combined of the first step and the second step for the reconstruction of the site to be treated (Boiangiu: Fig. 2, 204; para [0114], “the dental bone implant model is formed by a 3D fusion of the reference model and the patient jaw model”).

Regarding claim 10, Boiangiu teaches:
An apparatus for carrying out a planning and/or manufacturing method, wherein means are contained and prepared for carrying out the method according to claim 1 (Boiangiu: para [0149], “the manufacturing unit receives the dental bone implant model and/or sub models from the planning unit, either locally and/or via a computer network and/or a portable media, such as a CD. The model may be provided as a set of instructions Optionally, the manufacturing unit processes the raw material to produce the fitted bone grafts according to one or more instructions which are locally provided by the system operator, for example via an MMI and/or planned changes to the patient's anatomy, for example due to surgery. Optionally, when in positive process mode, the processing is performed using a dental milling machine, for example such as a CEREC 2.TM. machine of Siemens (available from Sirona Dental Systems; Bensheim, Germany), a VITA CELAY.TM. machine (available from Vita Zahn Fabrik; Bad Saickingen, Germany), a PRO-CAM.TM. machine (Intra-Tech Dental Products, Dallas, Tex.), and PROCERA ALLCERAM.TM. machine (available from Nobel Biocare USA, Inc.; Westmont, Ill.)”).

Regarding claim 11, Boiangiu teaches:
The method according to claim 1, further comprising: a mirroring step in which 3D data of the specific patient to be treated which have their origin on a mirror-symmetrical other side of the patient are superposed, specifically at a site corresponding to the bone or bone portion, in order to obtain the combined 3D data (see rejection under 35 USC 112b; Boiangiu: Fig. 2, 204; para [0114], “the dental bone implant model is formed by a 3D fusion of the reference model and the patient jaw model”).

Regarding claim 12, Boiangiu teaches:
The method according to claim 1, wherein the first step, the second step, and the reconstructive step are run successively or in parallel (Boiangiu: Figs. 1, 2, 3, 4, 6).

Regarding claim 13, Boiangiu teaches:
The method according to claim 11, wherein the first step, the second step, the reconstructive step, and the mirroring step are run successively or in parallel (Boiangiu: Figs. 1, 2, 3, 4, 6).

Regarding claim 14, Boiangiu teaches:
The method according to claim 1, further comprising: after the reconstructive step, a step of producing the bone treatment means in the form of an implant (Boiangiu: para [0149], “Optionally, in use, the manufacturing unit receives the dental bone implant model and/or sub models from the planning unit, either locally and/or via a computer network and/or a portable media, such as a CD…machines may be used for automatically produce the fitted bone grafts by cutting, milling, and grinding a mill blank block according to the dental bone implant model”) or an osteotomy template.

Regarding claim 15, Boiangiu teaches:
The method according to claim 14, further comprising: a preparation step in which the original 3D data of the patient and/or the 3D data of one or more reference patients are entered into a database and/or are gathered therefrom (Boiangiu: Fig. 4, “Load a patient jaws model”; para [0028], “receiving imaging data depicting at least one jaw-bone of a patient, creating a three dimensional (3D) model of the at least one jaw-bone according to the imaging data,”; Fig. 6, “Receiving a reference model”).

Regarding claim 16, Boiangiu teaches:
The method according to claim 11, further comprising: before the mirroring step and/or after the first step, performing a computer-aided 2D or 3D visualization (Boiangiu: para [0084], “Optionally, the planning unit includes a graphical user interface (GUI) that allows displaying the dental bone implant model and/or the related imaging data, for example on a display, such as a liquid crystal display (LCD) screen of the client terminal. The GUI optionally allows the operator to adjust the dental bone implant models, for example by changing or otherwise adjusting the boundaries thereof according to the imaging data. In such a manner, the user may adjust the dental bone implant models before they are forwarded for manufacturing.).

Regarding claim 17, Boiangiu teaches:
The method according to claim 11, further comprising: before or after the mirroring step, selecting defined bone marker points (Boiangiu: para [0113], “different reference points on the patient jaws model”).

Regarding claim 18, Boiangiu teaches:
The method according to claim 1, wherein a bone material defect of the patient to be treated by type of a hole is closed or bridged or filled (Boiangiu: para [0116], “The dental bone implant model, which includes the remaining segments of the subtracted reference model, represents a structure that fills the one or more periodontal bone defects of the periodontal alveolar bone and/or crest portion of the mandible and/or the maxilla of the patient. This filling completes the parts which are missing between the reference model, which optionally define the surface of a healthy mandible and/or the maxilla and the patient jaw model that define the actual surface of the mandible and/or the maxilla of the patient.”).

Regarding claim 19, Boiangiu teaches:
The method according to claim 14, further comprising: prior to the producing step, generating 3D data and/or manufacturing data for controlling manufacturing machines (Boiangiu: para [0086], “Optionally, the manufacturing is automatic. Optionally, the manufacturing includes one or more manually controlled sub processes. Optionally, the manufacturing unit comprises a production module for computing a structure defining the size and the shape of the one or more dental bone implants”).

Regarding claim 20 Boiangiu teaches:
The method according to claim 1, wherein the result of at least the first step, the second step, and the reconstructive step are used for planning the operation (Boiangiu: para [0082], “As shown at 101, the imaging data is fed to a planning unit for planning one or more dental bone implants having bone graft fitted to reconstruct at least a portion of a treated area of the jaws”).



Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2011/0087332: improved and/or patient-adapted (e.g., patient-specific and/or patient-engineered) orthopedic implants and guide tools, as well as related methods, designs and models.
US 2013/0211531: improved articular models, implant components, and related guide tools and procedures. In addition, methods and devices are disclosed relating articular models, implant components, and/or related guide tools and procedures that include one or more features derived from patient-data, for example, images of the patient's joint.
US 2014/0228860: design, selection, manufacturing and/or implantation of improved and/or patient-adapted (e.g., patient-specific and/or patient-engineered) orthopedic implants and guide tools, as well as associated methods, designs and models.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITHYA J. MOLL/Examiner, Art Unit 2148                                                                                                                                                                                                        
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148